internal_revenue_service number release date index number ------------------------ ---------------------- ---------------- -------------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc corp b02 - plr-147850-03 date date - legend distributing shareholder shareholder shareholder shareholder shareholder shareholder state a state b date date ------------------------------------------------------------------------------------------- ------------------------ ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------- --------------------------- ------------------------- ------------------------- ------------------------- ------------------------- ------------------------- ------ ----------- ---------------------- ---------------------- plr-147850-03 date business d business e f g h i j k l m n ----------------------- ------------------- -------------------------------------- ----- ------- ----------- --------- --------- ----------- ----- ----- ----- dear -------------- this is in reply to your letter requesting rulings about the transaction described in this letter the information submitted for consideration is substantially as set forth below distributing was incorporated in state a on date on date it elected to be taxed as a subchapter_s_corporation and on date it registered with the office of the secretary of state b to conduct business as a foreign_corporation in state b distributing is engaged in business d in state a and business e in state b distributing only has one class of stock outstanding shareholder and shareholder each own h of distributing shareholder and shareholder each own i of distributing and shareholder and shareholder each own j of distributing shareholder and shareholder are husband and wife the parents and are the parents of shareholder shareholder shareholder and shareholder the children shareholder and her husband are also the sole shareholders in a plr-147850-03 corporation engaged in business d that is located on land adjacent to the land where distributing engages in business d the children do not agree with the way the parents have been operating and managing distributing business e has not been profitable and shareholder has used money from business d to supplement the losses and cash_flow needs of business e the children also own a separate corporation engaged in business d the husband of shareholder strongly believes that business e does not have good prospects for future profitability and he further believes that business d should not subsidize business e he also believes that the land in state b on which business e is conducted could be put to more profitable use shareholder disagrees although the disagreements have not yet led to legal disputes shareholder and shareholder are concerned that in the long run the disagreements will lead to greater family problems and to legal actions in addition the parents have certain estate_planning goals that they wish to accomplish with respect to business d to accomplish these objectives the following transaction is proposed i shareholder and shareholder plan to each gift to shareholder and to shareholder sufficient stock to equalize the percentage of ownership of distributing among their children at i these gifts will reduce the ownership of shareholder and shareholder in distributing to k ii distributing will organize under the laws of state a two wholly owned subsidiaries controlled and controlled by transferring l acres of real_property in state a and some property used in business d to controlled and m acres of real_property in state a to controlled in exchange for l shares of the stock of controlled and n shares of the stock of controlled distributing will contribute cash only if necessary to equalize the fair_market_value of the assets of controlled and controlled iii shareholder will transfer all of her stock of distributing for all l shares of the stock of controlled it is possible that shareholder will then merge controlled into the already existing corporation that she and her husband own iv shareholder shareholder and shareholder will each exchange all of their stock in distributing in for l shares of stock of controlled which in total is all n shares of the controlled stock v following the transaction shareholder and shareholder will own of the stock of distributing shareholder would own of the stock of controlled and shareholder shareholder and shareholder will each own of controlled plr-147850-03 representations in connection with the proposed transaction distributing has made the following a b c d e f g the fair_market_value of controlled stock and any other consideration received by shareholder will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange the fair_market_value of controlled stock and any other consideration received by shareholder sec_4 and will be approximately equal to the fair_market_value of distributing stock surrendered by each of shareholder sec_4 and in the exchange no part of the consideration distributed by distributing is being received by any of shareholder or as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing controlled and controlled will each continue the active_conduct of its business independently and with separate employees the distribution of the stock of controlled and controlled is carried out to promote family and management harmony and avoid significant disagreements between the shareholders of distributing concerning the management and operation of business d and business e the current minority shareholders of distributing will be able to manage their respective corporations as they see fit the distribution of the stock or stock and securities of controlled and controlled is motivated in whole or substantial part by one or more of these corporate business purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing controlled or controlled after the transaction except for the possible merger of controlled into the corporation that shareholder and her husband own as described in iii above h there is no plan or intention by either distributing controlled or controlled directly or through any subsidiary_corporation to purchase plr-147850-03 any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing controlled or controlled to merge either corporation with any other corporation except for the possible merger of controlled as described in iii above or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the assets transferred to controlled and controlled by distributing will not be subject_to any liabilities and neither controlled nor controlled will assume any liabilities of distributing in connection with the proposed transaction no property is being transferred between distributing and controlled and controlled that would be subject_to investment_credit recapture distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction i j k l m no intercorporate debt will exist between distributing and controlled or controlled at the time of or subsequent to the distribution of the stock of controlled and controlled n o p payments made in connection with continuing transactions if any between distributing controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm s-length no two parties to the transaction are investment companies as defined in code sec_368 and iv for purposes of code sec_355 immediately after the distribution no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in code sec_355 and during the five year period determined after applying code sec_355 ending on the date of the distribution q for purposes of code sec_355 immediately after the distribution no person determined after applying code sec_355 will hold stock possessing percent or more of the total combined voting power of all plr-147850-03 classes of controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled or controlled stock that was either i acquired by purchase as defined in code sec_355 and during the five year period determined after applying code sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in code sec_355 and during the five year period determined after applying code sec_355 ending on the date of the distribution r s t the distribution is not part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing controlled or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing controlled or controlled the gross assets of the portion of the business directly conducted by distributing immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of distributing s gross assets at that time the gross assets of the portion of the business to be conducted by controlled1 and controlled immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of controlled and controlled s gross assets at that time based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing to controlled of assets relating to business d solely in exchange for all of the outstanding_stock of controlled followed by the distribution of all of the controlled stock to shareholder in exchange for distributing stock as described above will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a aparty to a reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock as described in ii above sec_361 plr-147850-03 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock as described in ii above sec_361 controlled will recognize no gain_or_loss on the receipt of the assets of distributing in exchange for all of the shares of controlled sec_1032 controlled will recognize no gain_or_loss on the receipt of the assets of distributing in exchange for all of the shares of controlled sec_1032 the basis of each asset received by controlled and controlled respectively will be the same as the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 the holding_period of the assets received by controlled and controlled from distributing will include the period during which such assets were held by distributing sec_1223 distributing will recognize no gain_or_loss upon the distribution of all its controlled 1stock to shareholder and all of its controlled stock to shareholder and sec_361 shareholder will not recognize gain_or_loss and no amount will be included in the income of shareholder upon the receipt of controlled stock in exchange for distributing stock of equal value as described above sec_355 shareholder sec_4 and will not recognize gain_or_loss and no amount will be included in the income of shareholder or upon the receipt of controlled stock in exchange for all of their distributing stock of equal value as described above sec_355 the basis in the stock of controlled to be received by shareholder will be the same as the basis of the distributing stock surrendered by her in the exchange sec_358 the holding_period of the controlled stock received by shareholder will include the holding_period of the distributing stock surrendered in exchange therefore provided that the distributing stock was held as a capital_asset by shareholder on the date of the exchange sec_1223 the basis in the stock of controlled to be received by shareholder sec_4 plr-147850-03 and will be the same as the basis of the distributing stock surrendered by each of them in the exchange sec_358 the holding_period of the controlled stock received by shareholder sec_4 and will include the holding_period of the distributing stock surrendered in exchange therefore provided that the distributing stock was held as a capital_asset by each on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing controlled and controlled will be made in accordance with sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and sincerely gerald b fleming gerald b fleming senior technician reviewer office of associate chief_counsel corporate
